DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mewes at al. (U.S. Patent Application Publication No. 2016/0247079).
Regarding to claim 1, Mewes teaches a method for predicting a soil or plant condition in precision agriculture, the method comprising:
acquiring measurement data for at least one measurement parcel, which is at least partly captured by the measurement data (Fig. 1, element 110; [0044], lines 6-10), the measurement data comprising at least one of
spectral sensor data,
hyperspectral sensor data,
humidity sensor data ([0024], lines 1-4),
position data ([0030], lines 6-8),
time data,
sun position data, and
terrain data ([0027], lies 3-4); and
classifying the measurement data using a classification algorithm for providing an assignment of the at least one measurement parcel to at least one class of interest (Figs. 2-4, element 202/302/402, [0061], lines 8-10; [0074], lines 4-5), based on:
the measurement data ([0074], lines 4-5), and
a classification model comprising at least the at least one class of interest ([0074], last 4 line, weather condition such as humanity, temperature), wherein the assignment is performed using a feedback procedure providing feedback data (Figs. 2-3, elements 208/308) comprising at least one of:
verification information for the assignment of the measurement parcel to the at least one class of interest,
change information of the assignment of the measurement parcel to the at least one class of interest ([0030], lines 10-13),
a definition of a new class of interest,
an instruction for removal of a class of interest from the classification model,
a first selection of the measurement data to be used for the classification, and
identification of a second selection of the measurement data to be ignored for further processing,
wherein the feedback data is provided to a training procedure (Figs. 2-3, elements 212/312; [0088], last 5 lines), the training procedure being based on a machine learning algorithm and providing update information for the classification model ([0058], last 4 lines; [0097], last 4 lines, feedback process providing real-time update information for the classification model, computer modeling is an algorithm process).
Regarding to claim 2, Mewes teaches the feedback data is provided based on at least one of explicit feedback by means of the feedback procedure, and implicit feedback ([0062], lines 1-10).
Regarding to claim 3, Mewes teaches training procedure is adapted for processing a multitude of measurement data, feedback data and auxiliary data ([0071], lines 5-10; [0072], lines 1-10).
Regarding to claim 4, Mewes teaches the training procedure provides a set of different classification models having specific classification parameters or specific classes of interest for at least one of:
a region-specific classification,
a time-specific classification,
a soil and/or plant type specific classification ([0096], lines 1-6), and
a history specific classification taking into account at least one of a cultivation history, a farming action history, and a harvesting history,

a location information,
a time information,
a soil and/or plant type information ([0098], lines 1-10), and
a field history information, corresponding with the acquisition of the measurement data.
Regarding to claim 5, Mewes teaches the update information for the classification model is made available to a multitude of classification algorithms ([0098], lines 4-15).
Regarding to claim 6, Mewes teaches  the feedback procedure is supported by a notification functionality providing a status information of the classification, wherein the notification functionality being based on at least one of:
a visual representation of the status information, and
an acoustic notification of the status information ([0098], lines 5-10, alarm is an acoustic notification).
Regarding to claim 7, Mewes teaches the classification is based on at least one of:
a class of interest based on soil content or soil humidity,
a class of interest based on at least one of plant status, plant health, and plant maturity ([0010], lines 1-10),
a class of interest based on bio mass,
linear classification,
a support vector machine,
a quadratic classifier,
Kernel estimation,
boosting,
a decision tree,
deep learning,
learning vector quantization.
Regarding to claim 8, Mewes teaches  A system for predicting a soil or plant condition in precision agriculture, the comprising:
a measurement device with a data acquisition unit for an acquiring measurement data for at least one measurement parcel (Fig. 1, elements 110-122), the measurement data comprising at least one of:
spectral sensor data,
hyperspectral sensor data,
humidity sensor data,
position data,
time data,
sun position data, and
terrain data (Fig. 1, elements 116);
a classification unit for executing a classification of the measurement data using a classification algorithm for providing an assignment of the at least one measurement parcel to at least one class of interest, based on the measurement data and a classification mode made available to the classification unit comprising at least the at least one class of interest (Fig. 1, elements 140-144; [0027], lines 1-10);
a feedback functionality for processing the assignment by a feedback procedure providing feedback data comprising at least one of
verification information for the assignment of the measurement parcel to the at least one class of interest,
change information of the assignment of the measurement parcel to the at least one class of interest ([0030], lines 10-13),
a definition of a new class of interest,
an instruction for removal of a class of interest from the classification model,
a first selection of the measurement data to be used for the classification, and
identification of a second selection of the measurement data to be ignored for further processing, and
wherein the feedback data is provided to a training unit comprising a training procedure (Figs. 2-3, elements 212/312; [0088], last 5 lines), the training procedure being based on a machine learning algorithm and providing update information for the classification model ([0058], last 4 lines; [0097], last 4 lines, feedback process providing real-time update information for the classification model, computer modeling is an algorithm process).
Regarding to claim 9, Mewes teaches the feedback data is provided based on at least one of explicit feedback by means of the feedback procedure, and implicit feedback ([0062], lines 1-10).
Regarding to claim 10, Mewes teaches training procedure is adapted for processing a multitude of measurement data, feedback data and auxiliary data ([0071], lines 5-10; [0072], lines 1-10).
Regarding to claim 11, Mewes teaches the training procedure provides a set of different classification models having specific classification parameters or specific classes of interest for at least one of:
a region-specific classification,
a time-specific classification,
a soil and/or plant type specific classification ([0096], lines 1-6), and
a history specific classification taking into account at least one of a cultivation history, a farming action history, and a harvesting history,
wherein the classification model from the set of classification models for the classification of the measurement data being provided based on at least one of:
a location information,
a time information,
a soil and/or plant type information ([0098], lines 1-10), and
a field history information, corresponding with the acquisition of the measurement data.
Regarding to claim 12 Mewes teaches the update information for the classification model is made available to a multitude of classification algorithms ([0098], lines 4-15).
Regarding to claim 13, Mewes teaches the feedback procedure is supported by a notification functionality providing a status information of the classification ([0098], lines 5-1).
Regarding to claim 14, Mewes teaches the classification is based on at least one of:
a class of interest based on soil content or soil humidity,
a class of interest based on at least one of plant status, plant health, and plant maturity ([0010], lines 1-10),
a class of interest based on bio mass,
linear classification,
a support vector machine,
a quadratic classifier,
Kernel estimation,
boosting,
a decision tree,
deep learning,
learning vector quantization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VU A VU/Primary Examiner, Art Unit 2828